              Case 1:16-cv-11372-PBS Document 193 Filed 10/02/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     )
UNITED STATES OF AMERICA, ex rel.                    )
JAMES F. ALLEN,                                      )
                                                     )
                Relator - Plaintiff,                 )
         v.                                          )
                                                     )
ALERE HOME MONITORING, INC.;                          )    Civil Action No. 1:16-CV-11372-PBS
ROCHE HEALTH SOLUTIONS, INC.;                        )
ADVANCED CARDIO SERVICES;                            )
CARDIOLINK CORP.; MDINR, LLC;                        )
PATIENT HOME MONITORING, INC.;                       )
TAMBRA INVESTMENTS, INC. d/b/a                       )
REAL TIME DIAGNOSTICS; and                           )
US HEALTHCARE SUPPLY, LLC,                           )
                                                      )
                                                      )


                        ED) JUDGMENT PURSUANT TO FED. R. CIV. P. 54(b)

         The Court, upon considering the Assented-to Motion for Entry of Separate and Final

Judgment Pursuant to Rule 54(b) and the supporting Memorandum of Law (D.E. 175, 176) filed

by Defendant Patient Home Monitoring, Inc. ("PHM"), hereby grants the motion, makes the

following findings, and enters FINAL JUDGMENT in favor of PHM as follows:

         1.     The Court has dismissed all claims asserted against PHM in this case;

         2.     Relator's allegations against PHM are entirely separate from and independent of

the claims against the other Defendants, as they are based upon allegations related to PHM's

business records and business communications. Entry of a judgment dismissing the claims

against PHM will have no bearing on the remaining claims against other Defendants in this case;

         3.     There is no just reason for delaying the entry of final judgment on Relator's

claims against defendant PHM. Entry of judgment will enable PHM to obtain the finality to



00840286.1
              Case 1:16-cv-11372-PBS Document 193 Filed 10/02/18 Page 2 of 2



which it is entitled following dismissal of Relator's claims, and remove the cloud of uncertainty

over its business, which is beneficial for both PHM and patients, to the extent it facilitates access

to care; and

         4.     Accordingly, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the

Court hereby enters FINAL JUDGMENT in favor of PHM and against Relator as to all claims
brought by Relator, on behalf of the Unit�

                                  //
                                              HONORABLE PATTI B. SARIS
                                              Chief United States District Judge




00840286.l
